PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 10,811,679
Issue Date: October 20, 2020
Application No. 16/252,393
Filing or 371(c) Date: January 18, 2019
Attorney Docket No. 4459/2177PUS1



:
:	DECISION ON PETITION
:
:
:



This is a Notice regarding the request for acceptance of a fee deficiency submission under 37 CFR 1.29(k) filed September 25, 2020. 

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.29(k) is ACCEPTED.  

Accordingly, status as a micro entity has been removed and any future fee(s) submitted must be paid at the small entity rate.

Inquiries related to this communication should be directed to LaShawn Marks at (571) 272-7141. 



/LIANA S WALSH/Lead Paralegal Specialist, OPET